Dear Mr. Hernandez:
This office is in receipt of your opinion request under letter dated June 7, 1993.  You state that the office of the 16th Judicial District Indigent Defender board has accumulated thousands of closed file documents on individuals represented by the board.  A serious space problem has been created as a result, and you inquire whether the closed files may be destroyed.
LSA-R.S. 44:36 provides that public records shall be preserved in accordance with a retention schedule adopted by the state archivist and director of the division of archives, records management, and history of the Department of State.  In the absence of the adoption of such a schedule, the records must be preserved and maintained for a period of at least three years from the date on which the public record was made.  After the expiration of this three year period, the record may be destroyed.  We suggest that you examine your closed files and determine which ones may be destroyed as having been preserved in excess of three years.
Should you have further questions in which we may be of assistance, please contact this office.
Very truly yours,
                                RICHARD P. IEYOUB Attorney General
                                BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0258E